Citation Nr: 0512330	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-07 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether a timely substantive appeal was perfected from the 
March 15, 2002, rating decision denying service connection 
for post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel




INTRODUCTION

The veteran had active service from June 1964 to June 1967.  

On March 15, 2002, the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO), in pertinent part, denied service 
connection for post-traumatic stress disorder (PTSD).  On 
March 20, 2002, the RO informed the veteran in writing of the 
adverse decision and his appellate rights.  In April 2002, 
the veteran submitted a notice of disagreement.  On December 
20, 2002, the RO issued a statement of the case to the 
veteran and his accredited representative.  In April 2003, 
the veteran submitted an Appeal to the Board (VA Form 9) 
which was received by the VA on April 11, 2003.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO determination that the 
veteran had not perfected a timely substantive appeal from 
the March 15, 2002, rating decision.  In September 2003, the 
veteran submitted a notice of disagreement.  In January 2004, 
the RO issued a statement of the case to the veteran and his 
accredited representative.  In February 2004, the veteran 
submitted an Appeal to the Board (VA Form 9).  The veteran 
has been represented throughout this appeal by Puerto Rico 
Public Advocate for Veterans Affairs.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

The veteran asserts that he perfected a timely substantive 
appeal from the March 15, 2002, rating decision denying 
service connection for PTSD.  In reviewing the claims file, 
the Board observes that the veteran has not been given a 
Veterans Claims Assistance Act of 2000 (VCAA) notice which 
addresses the issue of whether a timely substantive appeal 
was perfected from the denial of service connection for PTSD.  
The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has invalidated the regulations which 
empowered the Board to issue written notification of the VCAA 
to veterans.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003).  This case is 
REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA as the issue 
of whether a timely substantive appeal 
was perfected from the March 15, 2002, 
rating decision denying service 
connection for PTSD is completed.  All 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2004) must be fully met.  

2.  Readjudicate the issue of whether a 
timely substantive appeal was perfected 
from the March 15, 2002, rating decision 
denying service connection for PTSD.  If 
the determination remains adverse to the 
veteran, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.   See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


